                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LOUIS KEYS,

                      Plaintiff,

              v.                                            Case No. 20-cv-0184-bhl

KAREN RONQUILLO-HORTON, et al.,

                      Defendants.


                                     DISMISSAL ORDER


       Pursuant to the parties’ stipulation of dismissal, the Court will dismiss this case upon its

merits with prejudice and without costs awarded to any party. See Dkt. No. 47.

       IT IS THEREFORE ORDERED that this case is DISMSSED upon its merits with

prejudice and without costs awarded to any party.

       Dated at Milwaukee, Wisconsin this 10th day of March, 2021.

                                                    s/ Brett H. Ludwig
                                                    Brett H. Ludwig
                                                    United States District Judge




         Case 2:20-cv-00184-BHL Filed 03/10/21 Page 1 of 1 Document 48
